            Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

----------------------------------
ASHLEIGH COFFMAN, on behalf of herself    )
and all others similarly situated         )             Case No. 2:20-cv-733
                                          )
                               PLAINTIFF, )
                                          )
V.                                        )             CLASS ACTION COMPLAINT
                                          )             AND DEMAND FOR JURY
CALIFORNIA UNIVERSITY OF                  )             TRIAL
PENNSYLVANIA                              )
                                          )
                               DEFENDANT  )
----------------------------------

       Plaintiff, Ashleigh Coffman (“Plaintiff”), by and through her undersigned counsel, brings

this action against Defendant, California University of Pennsylvania (the “University” or

“Defendant”), and alleges as follows based upon information and belief, except as to the

allegations specifically pertaining to her, which are based on personal knowledge.

                                  NATURE OF THE ACTION

       1.       This is a class action lawsuit on behalf of all persons who paid to attend California

University of Pennsylvania for the Spring 2020 semester. Such persons paid all or part of the

tuition for this semester that ranged, for full-time students, from approximately $3,858 - $7,523

for between 12 and 18 credit hours ($322 - $629 for each additional credit hour). The University

has not refunded any amount of the tuition, even though it has implemented online distance

learning since March 30, 2020 because of the University’s response to the Coronavirus Disease

2019 (“COVID-19”) pandemic.

       2.       This Complaint comes at a time of great hardship for so many Americans, as each

day brings disconcerting news regarding the novel coronavirus COVID-19. Efforts to enforce and
            Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 2 of 14




encourage social distancing and stay-at-home orders have prompted colleges and universities

across the country to shut down their campuses and switch to online “distance” learning.

       3.       The University’s failure to provide the services for which tuition was intended to

cover since approximately March 30, 2020 is a breach of the contracts between the University and

Plaintiff and the members of the Class, and is unjust.

       4.       In short, Plaintiff and the members of the Class have paid for tuition for a first-rate

education and an on-campus, in-person educational experience, with all the appurtenant benefits

offered by a first-rate university, and were provided a materially deficient and insufficient

alternative, which alternative constitutes a breach of the contracts entered into by Plaintiff and the

Class with the University.

       5.       Plaintiff seeks, for herself and Class members, the University’s disgorgement and

return of the pro-rated portion of its tuition, proportionate to the amount of time that remained in

the Spring Semester 2020 when the University closed and switched to online distance learning.

                                             PARTIES

       6.       Plaintiff Ashleigh Coffman is a citizen of Pennsylvania. She paid to attend the

Spring 2020 semester at the University. Plaintiff paid tuition for the Spring 2020 semester to

enable her to obtain an in-person, on-campus educational experience for certain of her classes.

She has not been provided a pro-rated refund of the tuition she paid for her in-person classes that

were discontinued and moved online.

       7.       Defendant, the California University of Pennsylvania, is a public university in

California, Pennsylvania that was founded in 1852 as an academy for kindergarten through

college-level courses. The University offers numerous major fields for undergraduate students, as

well as a number of graduate programs. Defendant’s undergraduate program includes students




                                                  2
             Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 3 of 14




from many, if not all, of the states in the country. Its principal campus is located in California,

Pennsylvania. Defendant is a citizen of Pennsylvania. 1

                                  JURISDICTION AND VENUE

        8.       The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100 members

of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of interests

and costs.

        9.       This Court has personal jurisdiction over Defendant because Defendant maintains

its principal place of business in this District.

        10.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant

resides in this District.

                                   FACTUAL ALLEGATIONS.

        11.      Plaintiff and Class Members paid tuition to attend the University’s Spring 2020

semester. The Spring 2020 semester at the University began on or about January 21, 2020. The

Spring 2020 semester ended on or around May 4, 2020.

        12.      Tuition costs at the University or the Spring 2020 Semester for undergraduate

students were as follows:




1
 Plaintiff believes it possible, if not likely, that the University’s Council of Trustees and/or its
members will also be named as Defendants after additional material in the University’s
possession regarding the allegations herein are produced. See generally
https://www.calu.edu/calu-difference/council-trustees.aspx and linked Council Meeting Notes.


                                                    3
        Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 4 of 14




Undergraduate Tuition (Pennsylvania Residents)
 TYPE OF STUDENT                     NUMBER OF CREDITS              COST PER
                                                                    SEMESTER
 FULL-TIME UNDERGRADUATE             12 to 18 credits               $3,858.00
 FULL-TIME UNDERGRADUATE             for each additional credit     $322.00
 PART-TIME UNDERGRADUATE             for each credit less than 12   $322.00
 SUMMER/SPECIAL SESSION              for each credit                $322.00
 STUDENTS


Undergraduate Tuition (Non-Pennsylvania Residents)
 TYPE OF STUDENT                     NUMBER OF CREDITS              COST PER
                                                                    SEMESTER
 FULL-TIME UNDERGRADUATE             12 to 18 credits               $5,787.00
 FULL-TIME UNDERGRADUATE             for each additional credit     $482.00
 PART-TIME UNDERGRADUATE             for each credit less than 12   $482.00
 SUMMER/SPECIAL SESSION              for each credit                $482.00
 STUDENTS




International Students
 TYPE OF STUDENT                     NUMBER OF CREDITS              COST PER
                                                                    SEMESTER
 FULL-TIME UNDERGRADUATE             for 12 to 18 credits           $7,523.00
 FULL-TIME UNDERGRADUATE             for each additional credit     $629.00
 PART-TIME UNDERGRADUATE             for each credit                $629.00
                                     (less than 12)
 SUMMER/SPECIAL SESSION              for each credit                $629.00
 STUDENTS




                                           4
          Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 5 of 14




        13.     For graduate students, tuition costs were $516.00 per credit for Pennsylvania

 residents and $774.00 per credit for non-Pennsylvania residents.

        14.     Plaintiff and the members of the Class paid tuition for the benefit of on-campus,

 live interactive instruction, and an on-campus educational experience throughout the entire Spring

 2020 semester.

 In Response to COVID-19, the University Closed Campus, Preventing Access to its Facilities,
            Services, Housing, and Dining, and Cancelled All In-Person Classes

        15.     On March 16, 2020, the University announced that as of March 30, 2020, all

students would be completing their coursework online or through other distance learning platforms

for the remainder of the spring semester.

        16.     Specifically, on March 16, 2020, University President Geraldine M. Jones issued a

new university-wide letter that stated in pertinent part that:

        Consequently, Cal U will move to remote operations beginning Wednesday,
        March 18. All classes will be delivered online or via distance learning. After
        preparing their courses for online/distance learning, faculty will be teaching
        remotely. With the exception of those essential employees required to maintain
        campus safety and vital operations, employees will be working remotely as well.

        WHAT DOES THIS MEAN FOR STUDENTS?

    •   If you are enrolled in a 100% online program, it’s “business as usual.” Continue
        your courses as planned. If you are taking one or more classes online, your classes
        resumed as scheduled after the regular spring break.

    •   If you are enrolled in an on-campus (face-to-face) program, you are currently on
        an extended break until March 27. Beginning March 30, all of your on-campus
        courses will be taught via online/distance education until further notice.

    •   Our residence halls will be closing. All students with rooms in the residence halls
        are asked to remove their belongings and check out no later than 4 pm. Sunday,
        March 22. Dining services will end and access to the halls will be restricted after
        that time. If you have questions, please contact the Housing Office at 724-938-
        4444. Additional details regarding refunds for housing and dining services will
        be provided at a later date.


                                                  5
         Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 6 of 14




   •   The off-campus apartments at Vulcan Village will remain open. All activities are
       canceled until further notice. No visitors are allowed and no gatherings or
       parties are permitted.

   •   Student teachers, interns and students engaged in other experiential learning
       should NOT report to their internship/learning sites. As outlined in the March 15
       email to students (see “Important Messages” at calu.edu/coronaplan), please
       notify the appropriate person at your internship/fieldwork site and contact your
       professor to explore the possibility of alternate learning activities.

   •   Student workers and graduate assistants will continue to be paid, but they should
       NOT report to work until further notice.

   •   Manderino Library will be closed, but students can access library services online
       through the library’s website. Librarians will be on call. Cal U is aware that
       some students may lack the technology needed to complete coursework
       online. Watch your campus email for further information on this topic.

       [. . .]

       17.       The University has not held any in-person classes since March 6, 2020, which was

just before the commencement of its Spring Break that was initially scheduled to end on March

12, 2020. All classes that have continued since March 30, 2020 have only been offered in a remote

online format with no in-person instruction or interaction.

 The University’s Online Courses Are Subpar to In-Person Instruction, For Which Plaintiff
and the Class Members Contracted with the University to Receive by Paying Tuition and Fees

       18.       Students attending the University’s Spring 2020 semester did not choose to attend

an online institution of higher learning, but instead chose to enroll in the University’s in-person

educational program.

       19.       On its website, the University markets the University’s on-campus experience as a

benefit of enrollment:




                                                 6
      Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 7 of 14




    THE CAL U CAMPUS
    294 Acres with Something for Everyone

    The campus at California University of Pennsylvania has been designed
    with student success in mind.


    The first thing you'll notice when you visit Cal U is the stunning natural
    beauty of the campus. The University isn't only beautiful, it's also full of
    things to do.


    Cal U's campus is 294 acres of:


•   Rewarding activities and opportunities, including over 100 student clubs.

•   Top-quality living with spacious housing and an on-campus farm.

•   Excellent resources, including our top-ranking Natali Student Center.

•   Strong community for residents and commuters alike.

•   Rich cultural diversity and a vibrant multicultural center.




    […]



    A Community of Success
    With more than 100 student clubs and organizations, plus many other
    ways to volunteer and engage with the University community, Cal U
    encourages active participation in character- and resume-building
    activities.




                                              7
         Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 8 of 14




       A Campus Full of Resources
   •   Access a wealth of information in our state-of-the-art Manderino Library.

   •   Get the support you need to achieve your best in our Office of Academic
       Success.

   •   Socialize in a space made just for you: the Natali Student Center.

   •   Stay healthy with 24-hour services provide by the Student Health Center.

   •   Take part in community-building events at our Multicultural Center.



       20.     The online learning options being offered to the University’s students are sub-par

in practically every aspect as compared to what the educational experience afforded Plaintiff and

the members of the Class once was.

       21.     Many courses conducted during the online portion of the Spring 2020 semester used

programs by which previously recorded lectures were posted online for students to view on their

own. Other courses involved professors simply posting notes online for students to review.

Therefore, there was a lack of classroom interaction among teachers and students and among

students that is instrumental in interpersonal skill development. Further, the online formats being

used by the University do not require memorization or the development of strong study skills given

the absence of any possibility of being called on in class and the ability to consult books and other

materials when taking exams.

       22.     Students have been deprived of the opportunity for collaborative learning and in-

person dialogue, feedback, and critique.

       23.     Access to facilities such as libraries, laboratories, computer labs, and study rooms,

are also integral to a college education, and access to the myriad activities offered by campus life




                                                 8
            Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 9 of 14




fosters social development and independence, and networking for future careers, all substantial

and materials parts of the basis upon which the University can charge the tuition it charges, are not

being provided.

          24.    The University has not made any refund of any portion of the tuition Plaintiff and

the members of the Class paid for the Spring 2020 semester for the period it moved to subpar

online distance learning.

          25.     Plaintiff and the Class members are therefore entitled to a pro-rated refund of the

tuition they paid for the Spring 2020 semester.

                                CLASS ACTION ALLEGATIONS

          26.    Plaintiff brings this case individually and, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, on behalf of the class defined as: All persons who paid tuition for a student to

attend in-person class(es) during the Spring 2020 semester at the University but had their class(es)

moved to online learning (the “Class”).

          27.    This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

          28.    The requirements of Rule 23(a)(1) have been met. The Class is so numerous that

joinder of all members is impracticable. Although the precise number of Class members is

unknown to Plaintiff, the University has reported that 4,856 undergraduate students and 1,986

graduate students enrolled for the 2019-2020 school year. 2 The names and addresses of all students

is known to the University and can be identified through the University’s records. Class members

may be notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. Mail, electronic mail, Internet postings, and/or published notice.



2
    https://www.calu.edu/calu-difference/fast-facts/index.aspx,


                                                   9
        Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 10 of 14




      29.         The requirements of Rule 23(a)(2) have been met. There are questions of law and

fact common to the members of the Class including, without limitation:

             a. Whether the University accepted money from Plaintiff and the Class members in

                  exchange for the promise to provide an in-person and on-campus live education

                  throughout the Spring 2020 semester;

             b.   Whether Defendant breached its contracts with Plaintiff and the members of the

                  Class by failing to provide them with an in-person and on-campus live education

                  after March 18, 2020; and

             c. The amount of damages and other relief to be awarded to Plaintiff and the Class

                  members.

       30.        The requirements of Rule 23(a)(3) have been met. Plaintiff’s claims are typical of

the claims of the members of the Class because Plaintiff and the other Class members each

contracted with Defendant for it to provide an in-person and on-campus live education for the

tuition they paid and the services and facilities for the Mandatory Fees that they paid, that the

University stopped providing in mid-March.

       31.        The requirements of Rule 23(a)(4) have been met. Plaintiff is an adequate class

representative because her interests do not conflict with the interests of the other Class members

whom she seeks to represent, Plaintiff has retained competent counsel who is experienced in

complex class action litigation, and Plaintiff intends to prosecute this action vigorously. Class

members’ interests will be fairly and adequately protected by Plaintiff and her counsel.

       32.        Class certification of Plaintiff’s claims is also appropriate pursuant to Rule 23(b)(3)

because the above questions of law and fact that are common to the Class predominate over

questions affecting only individual members of the Class, and because a class action is superior to




                                                    10
         Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 11 of 14




other available methods for the fair and efficient adjudication of this litigation. The damages or

financial detriment suffered by individual Class members are relatively small compared to the

burden and expense of individual litigation of their claims against the University. It would, thus,

be virtually impossible for the Class, on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, individualized litigation would create the danger

of inconsistent or contradictory judgments arising from the same set of facts. Individualized

litigation would also increase the delay and expense to all parties and the court system from the

issues raised by this action.      By contrast, the class action device provides the benefits of

adjudication of these issues in a single proceeding, economies of scale, and comprehensive

supervision by a single court, and presents no unusual management difficulties under the

circumstances.

                                   FIRST CLAIM FOR RELIEF

                                    BREACH OF CONTRACT
                                (On Behalf of Plaintiff and the Class)

        33.      Plaintiff repeats and re-alleges the allegations contained in all preceding Paragraphs

as if fully alleged herein.

        34.      Plaintiff brings this claim individually and on behalf of the members of the Class.

        35.      By paying the University tuition for the Spring 2020 semester, the University

agreed to, among other things, provide an in-person and on-campus live education throughout the

Spring 2020 semester. As a result, Plaintiff and each member of the Class entered into a binding

contract with the University.

        36.      The University has breached its contract with Plaintiff and the Class by failing to

provide the promised in-person and on-campus live education throughout the Spring 2020

semester, yet has retained monies paid by Plaintiff and the Class for a live in-person education



                                                  11
         Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 12 of 14




during the entire Spring 2020 semester. Plaintiff and the members of the Class have therefore been

denied the benefit of their bargain.

       37.     Plaintiff and the members of the Class have suffered damage as a direct and

proximate result of the University’s breach in the amount of the prorated portion of the tuition they

each paid during the portion of the Spring semester in which in-person classes were discontinued

by the University.

       38.    The University should return such portions to Plaintiff and each Class Member.

                                SECOND CLAIM FOR RELIEF

                                   UNJUST ENRICHMENT
                              (On Behalf of Plaintiff and the Class)

       39.     Plaintiff repeats and re-alleges the allegations contained in Paragraphs11-25 as if

fully alleged herein.

       40.     Plaintiff brings this claim individually and on behalf of the members of the Class.

       41.     Plaintiff and members of the Class conferred a benefit on the University in the form

of tuition paid for the Spring 2020 semester. The payment of this tuition was to be, in substantial

part, in exchange for an in-person, on-campus educational experience to be provided to Plaintiff

and the members of the Class throughout the Spring 2020 semester.

       42.     The University has retained the full benefit of the tuition payments by Plaintiff and

the members of the Class for the Spring 2020 semester, yet has failed to provide the quality of

education and services for which the tuition was paid, including those for an in-person and on-

campus live education.




                                                 12
         Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 13 of 14




        43.     Accordingly, the University has been unjustly enriched in the amount of the pro-

rated portion of the tuition it retained corresponding to the portion of the Spring semester in which

in-person classes were discontinued by the University.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in favor of Plaintiff

and the Class against Defendant as follows:

                (a)     For an order certifying the Class under Rule 23 of the Federal Rules of Civil

                        Procedure and naming Plaintiff as representative of the Class and Plaintiff’s

                        attorneys as Class Counsel to represent the Class;

                (b)      For an order finding in favor of Plaintiff and the Class on all counts asserted

                        herein;

                (c)     For compensatory damages in an amount to be determined by the trier of

                        fact;

                (d)     For an order of restitution and all other forms of equitable monetary relief;

                (e)     Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;

                (f)     Awarding pre- and post-judgment interest on any amounts awarded; and,

                (g)     Awarding such other and further relief as may be just and proper.

                                  DEMAND FOR TRIAL BY JURY

        Pursuant to the Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of

any and all issues in this action so triable of right.




                                                   13
       Case 2:20-cv-00733-WSS Document 1 Filed 05/20/20 Page 14 of 14




Dated: May 20, 2020                Respectfully submitted,

                                   /s/ Gary F. Lynch
                                   Gary F. Lynch
                                   Edward W. Ciolko
                                   Kelly K. Iverson
                                   James P. McGraw
                                   CARLSON LYNCH LLP
                                   1133 Penn Avenue
                                   5th Floor
                                   Pittsburgh, PA 15222
                                   P (412) 322-9243
                                   F. (412) 231-0246
                                   E. glynch@carlsonlynch.com
                                      eciolko@carlsonlynch.com
                                      kiverson@carlsonlynch.com
                                      jmcgraw@carlsonlynch.com


                                   Counsel for Plaintiff and Proposed Class




                                     14
